DETAILED ACTION
This office action is in response to the amendment on 04/01/2022.
Claims 31, 33-34, 40-43, 45-46, 52-55, and 57-58 are pending of which claims 31, 43, and 55 are independent claims  and claims 1-30, 32, 35-39, 44, 47-51, 56, and 59-60 are canceled.
Information disclosure
IDS filed on 09/03/2020, 02/25/2021, 05/19/2021, and 11/08/2021 is considered.
Allowable Subject Matter
Claims 31, 33-34, 40-43, 45-46, 52-55, and 57-58 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining an information receiving time based on a duration of a time division duplex sector sweep frame, a duration of a time division duplex sector sweep acknowledgement frame, and any two of a time division duplex sector sweep acknowledgement frame count index, etc., and configure a transceiver coupled to the at least one processor to receive information based on the determined information receiving time.

Claims 31,33-34, and 40-42 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 31, “…determine an information receiving time based on a duration of a time division duplex sector sweep frame, and a duration of a time division duplex sector sweep acknowledgement frame” as specified in claim 31. 

Claims 43,45-46,  and 52-54  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 43, “…configure a transceiver coupled to the at least one processor to receive information at the determined information receiving time” as specified in claim 43.  

Claims 55, 57-58 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 55,    “…determining additional information receiving time of any two of a time division duplex sector sweep acknowledgement frame count index, a count index, and  a time division duplex sector sweep frame count index” as specified in claim 55.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Abouelseoud (US Pub. No. 20190222995) discloses a duration time represented by a duration field. However the disclosure of  Abouelseoud taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with determine an information receiving time based on a duration of a time division duplex sector sweep frame, a duration of a time division duplex sector sweep acknowledgement frame as specified in claims 31, 45 and 55 in combination with other limitations recited as specified in claims 31, 45 and 55.

Chen (US Pub.  2019014041) discloses determining the number of TX and RX training sector. However, the disclosure of Chen taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with configure a transceiver coupled to the at least one processor to receive information at the determined information receiving time as claimed in claims 31, 45 and 55 in combination with other limitations recited as specified in claims 31, 45 and 55.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476